Citation Nr: 0119211	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-20 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from April 1982 to December 
1985.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from two issues addressed within a 
November 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 2000, the veteran 
raised two additional claims.  These claims were addressed by 
the RO in a July 2000 decision.  The veteran has not appealed 
the July 2000 decision.  Accordingly, the issues addressed in 
that decision are not before the Board at this time.

The Board must also note that in written argument prepared in 
April 2001, the veteran's representative appears to raise 
contentions addressed to a claim of entitlement to service 
connection for a psychiatric disorder other than post-
traumatic stress disorder (PTSD).  The nature of this other 
psychiatric disorder and the theory of entitlement (i.e. 
incurrence, aggravation, secondary service connection), 
however, are not clear.  If either the veteran or his 
representative wish to raise the claim of entitlement to 
service connection for a psychiatric disorder other than 
PTSD, it would be helpful if they could clarify to the RO the 
nature of the psychiatric disorder and the theory of 
entitlement.  As this claim has not been adjudicated by the 
RO and as it is not inextricably intertwined with the issues 
certified on appeal at this time, this issue will not be 
address by the Board at this time.  See Parker v. Brown, 7 
Vet. App. 116 (1994)


REMAND

In a VA medical report dated September 1998, the veteran 
noted that he was receiving benefits from the Social Security 
Administration (SSA).  The U.S. Court of Appeals for Veterans 
Claims (Court) has stated that while a SSA decision with 
regard to unemployability is not controlling for purposes of 
VA adjudications, the decision is "pertinent" to the VA 
adjudication process.  See Martin v. Brown, 4 Vet. App. 136, 
140 (1993).  If the veteran has received benefits from the 
SSA and those benefits are based upon disability, the medical 
record upon which the award was based may be pertinent to the 
veteran's current claims.  The requirement to obtain such 
records has been further strengthened by the recent 
legislative change.

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Under the VCAA, the Board must obtain the records from the 
SSA unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  The current record does not support such a 
finding.  In addition, the Board believes that under the VCAA 
an examination is required to determine if the veteran has 
PTSD.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

With respect to the claim for service connection for PTSD, 
the Board notes that the thrust of the current claim appears 
to be that the veteran now has PTSD due in whole or part to 
his work with nuclear weapons in service.  As the RO noted in 
the supplemental statement of the case of May 2000, a social 
worker ascribed PTSD to severe physical abuse during the 
veteran's childhood.  The veteran has, at least in part, 
apparently argued his pre-existing PTSD was aggravated in 
service.  The RO commented that this claim was "too vague 
and unverifiable."  

The Board has attached to the record medical texts addressing 
the subjective nature of the symptomatology of PTSD.  Those 
articles are as follows:

Frueh, B.C., Smith, D.W., & Baker, S.E.  Compensation Seeking 
Status and Psychometric Assessment of Combat Veterans Seeking 
Treatment for PTSD.  Journal of Traumatic Stress, Vol. 9, No. 
3, p. 427-439 (1996).

Pitman, R.K., & Orr, S.P.  Psychophysiologic testing for 
post-traumatic stress disorder: forensic psychiatric 
application.  Bulletin of American Academy of Psychiatry and 
the Law, Vol. 21, No. 1, p. 37-52 (1993).

Pitman, R.K., Sparr, L.F, Sounders, L.S., & McFarlane, A.C.  
Legal issues in post-traumatic stress disorder.  van der 
Kola, BA, McFarlane, AC, and Weisaeth, L. eds., Traumatic 
Stress: The Effects of Overwhelming Experience on Mind, Body, 
and Society, p. 378 - 396 (Guildford Press, 1996).

Perconte, S.T., & Goreczny, A.J.  Failure to detect 
fabricated posttraumatic stress disorder with the use of the 
MMPI in a clinical population.  American Journal of 
Psychiatry, 147:8, p. 1057-1060 (August 1990).

Spar, L.F., & Pankratz, L.D.  Factitious posttraumatic stress 
disorder.  American Journal of Psychiatry, 140, p. 1016-1019 
(August 1983)

As the medical texts indicate, the diagnosis of PTSD rests 
primarily upon the self-reporting of the patient since few 
symptoms are objectively verifiable.  In the context of this 
matter, it would appear that the crediblity of the currently 
self reported symptoms can be tested by review of the 
veteran's statements in the context of treatment during 
service and for years thereafter to determine if those 
statements are consistent with his current accounts.  
Specifically, an allegation that PTSD existed prior to 
service, but was aggravated in service, may be examined in 
light of what the contemporaneous records show.  None of the 
medical providers who have thus far diagnosed PTSD and 
suggested that it is in any way related to service have based 
such opinions upon a complete review of the record.  
Moreover, the question of the crediblity to be assigned to 
the subjective reporting of the claimant of manifestations 
not susceptible to objective verification is fundamentally an 
adjudicative, not a medical determination.  

Accordingly, in light of the above considerations, this case 
is REMANDED for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care providers 
in order to attempt to obtain copies of 
those treatment records that have not been 
previously secured.

2.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records.  
The RO should invite the attention of the 
Social Security Administration to 
38 U.S.C.A. § 5106 (West 1991). 

3.  The veteran should be again asked to 
provide information regarding his alleged 
stressor or stressors in service.  The 
veteran should be asked to provide to the 
best of his ability any specific details 
to each of the claimed stressful events 
noted, such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.

4.  If the veteran has provided any 
additional information in sufficient 
detail to permit meaningful research to 
be performed, the RO should attempt to 
confirm any of the stressors supplied by 
the veteran through all appropriate 
channels, if warranted.

5.  The RO should provide the claimant a 
set of copies of the medical articles 
concerning PTSD the Board has attached to 
the record.  For this purpose the Board 
has attached two sets of copies to the 
claims folder.  One set of copies is for 
forwarding to the veteran and the second 
is to be made part of the record. 

6.  The veteran should be examined by a 
VA psychiatrist to determine whether any 
psychiatric disorder or disorders are 
present and, if so, the correct 
diagnostic classification of any disorder 
present.  The examination report should 
include a detailed account of all 
pathology found to be present.  It is 
imperative that the examiner has 
available the claims folder and reviews 
the complete record.  Following the 
examination and a review of the record, 
the examiner should provide explicit 
responses to the following questions:

(a)  Does the veteran have a psychiatric 
disability?  

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
was relied to establish the existence of 
the stressor(s).  

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8.  The RO should review the medical 
report to determine if it responds to the 
questions posed in 
paragraph 5.  If not, the report should 
be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2000).

9.  The case should be reviewed by the RO 
in light of the instructions mandated by 
the Court in Zarycki v. Brown, 6 Vet. 
App. 91 (1993) and Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  
Notwithstanding any medical diagnosis or 
opinion of record, the RO may also make 
an adjudicative determination as to this 
issue based upon credibility findings 
concerning not only alleged stressor 
events, but also as to the credibility of 
reported subjective symptoms.  

Thereafter, the RO should readjudicate these claims.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




